DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 4/26/22. Claims 1, 7, and 11 have been amended, claims 6 and 8-10 have been cancelled, and no new claims have been added. Thus, claims 1-5, 7, and 11 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamarque (2006/0218692) in view of Leftly (10159623), Corcoran (2018/0228226) and Wilson (2020/0268590).
With respect to claim 1, Lamarque discloses a garment (10, fig 1), the garment having a plurality of pockets (28-36, fig 1), each pocket having a pocket opening (38, fig 1) and a closure mechanism (see [0023], lines 12-14); the garment being a shirt (jacket; 10, fig 1) having a front zipper (25, fig 1), the plurality of pockets including a pair of sleeve pockets (28, fig 1) and a plurality of cases (46, fig 6) selectively engageable within the plurality of pockets (see [0027], lines 10-14), a vibrator (46B, fig 6) coupled to the case (see [002], lines 6-7), and a battery (46A, fig 6) coupled to the pad, but lacks each massage pad comprising a pad body having a pad top side, a pad bottom side, and a pad edge defining a pad inside.
However, Leftly teaches a massage pad (201, fig 2) comprising a pad body (whole surface of pad 201) having a pad top side (101, fig 1), a pad bottom side (103, fig 1), and a pad edge (connection between the top and bottom of the pad in fig 2) defining a pad inside (inner portion enclosing all elements as seen in exploded view of fig 1), with an array of vibrators (102, fig 1; in three instances) inside to the pad (see col. 3, lines 7-11), a microprocessor (pcb; 105, fig 1) being in operational communication with the array of vibrators (see col. 3, lines 40-43); and a battery (104, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrator case of Lamarque to be a pad with a plurality of vibrators as taught by Leftly so as to provide additional vibrations to increase the surface area being treated on the user.
The modified further lacks the plurality of sleeve pockets being positioned on a respective sleeve of the shirt on a forwardly facing surface of the respective sleeve such that each front sleeve pocket is configured to extend over a respective biceps of a wearer of the shirt.
However, Corcoran teaches a garment (10, fig 1) with a plurality of front sleeve pockets (bicep pockets; 11b, fig 1) being positioned on a respective sleeve of the shirt on a forwardly facing surface of the respective sleeve (see location of 11b on each arm facing away from the body) such that each front sleeve pocket is configured to extend over a respective biceps of a wearer of the shirt (bicep pocket located on the bicep).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pockets of the modified Lamarque to include bicep pockets as taught by Corcoran so as to provide therapy to the major muscle group of the arm (see [0018], lines 1-3 of Corcoran).
Further lacks a charge port, the charge port; and a receiver being in operational communication with the array of vibrators, the microprocessor, and the battery, the receiver being configured to communicate with a smartphone.
However, Wilson teaches a charge port (54, fig 5) coupled to the edge (see location on outside edge on the sock) and being in operational communication with the battery (see [0018], lines 7-9); and a receiver (56, fig 5) being in operational communication with the array of vibrators and the battery (see [0018], lines 9-14), the receiver being configured to communicate with a smartphone (58, fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pads of Lamarque to include an array of vibrators, microprocessor, and receiver as taught by Wilson so as to provide remote controlling of multiple therapeutic vibrators. 
With respect to claim 2, the modified Lamarque shows the vibrator having a disc-shaped shell body (see rounded disc shape of vibrators (102, fig 1 of Leftly)) having a rounded perimeter (see shape in fig 1) defining a shell inside (the vibrating components of the motors are inside the shell of 102 fig 1 of Leftly).
With respect to claim 7, the modified Lamarque the plurality pockets comprising a pair of breast pockets (34, fig 1 of Lamarque), a pair of shoulder pockets (36, fig 1 of Lamarque), a pair of back sleeve pockets (28, on back view of fig 2 of Lamarque), and a pair of back pockets (30, fig 2 of Lamarque).
With respect to claim 10, the modified Lamarque shows the closure mechanism being hook-and-loop fastener (see [0023], lines 12-13 of Lamarque). 
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamarque in view of Leftly and Wilson as applied to claims 1 and 2 above, and further in view of Bravo (2021/0045963).
With respect to claim 3, the modified Lamarque shows the vibrators (see claim 2 above) with a motor (102, fig 1 of Leftly) but is silent regarding the inner shell comprising a motor mount and eccentric mass.
However, Bravo teaches vibrator (20, fig 7) having a motor mount (26, fig 7; note the motor is mounted in the divider and stays in place in the ball) coupled to a shell body (22, fig 7) within the shell inside (28/30, fig 7) and an eccentric rotating mass (38, fig 7) coupled to a motor shaft (36, fig 7) of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vibrator of the modified Lamarque with the inner motor structure as taught by Bravo so as to replace one well known vibration motor with another to provide therapeutic vibrations to the user.
With respect to claim 5, the modified Lamarque shows all the elements as claimed above but lacks a heating element.
However, Bravo teaches a massage unit (12, fig 4) with a heating element (41, fig 4) in operational communication with a battery and microprocessor (see [0025], lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad of the modified Lamarque to include a heating element as taught by Bravo so as to provide additional therapeutic effects.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamarque in view of Leftly and Wilson as applied to claim 3 above, and further in view of Knop (3799154).
With respect to claim 4, the modified Lamarque shows all the elements as claimed above but lacks the eccentric rotating mass having a sleeve coupled to the motor shaft with a set screw, an extension arm extending from the sleeve perpendicular to the motor shaft, and a mass
head coupled to the extension arm.
However, Knop teaches a motor (24, fig 6) having a sleeve (34, fig 7) coupled to the motor shaft (26, fig 6), an extension arm (38, fig 6) extending from the sleeve perpendicular to the motor shaft (see perpendicular shape created by the shafts in fig 6), and a mass head (37, fig 7) coupled to the extension arm (see col. 3, lines 22-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration motors of the modified Lamarque to include the motor structure as taught by Knop as an obvious design choice to the type of motor assembly.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamarque (2006/0218692) in view of Leftly (10159623), Wilson (2020/0268590), Corcoran (2018/0228226), and Bravo (2021/0045963).
With respect to claim 11, Lamarque discloses a garment (10, fig 1), the garment having a plurality of pockets (28-36, fig 1), the garment being a shirt (jacket; 10, fig 1 of Lamarque) having a front zipper (25, fig 1 of Lamarque), the plurality pockets comprising a pair of breast pockets (34, fig 1 of Lamarque), a pair of sleeve pockets (28, fig 1 of Lamarque), a pair of shoulder pockets (36, fig 1 of Lamarque), a pair of back sleeve pockets (28, on back view of fig 2 of Lamarque), and a pair of back pockets (30, fig 2 of Lamarque) each pocket having a pocket opening (38, fig 1) and a closure mechanism (see [0023], lines 12-14); and a plurality of cases (46, fig 6) selectively engageable within the plurality of pockets (see [0027], lines 10-14), a vibrator (46B, fig 6) coupled to the case (see [002], lines 6-7), and a battery (46A, fig 6) coupled to the pad, but lacks each massage pad comprising a pad body having a pad top side, a pad bottom side, and a pad edge defining a pad inside.
However, Leftly teaches a massage pad (201, fig 2) comprising a pad body (whole surface of pad 201) having a pad top side (101, fig 1), a pad bottom side (103, fig 1), and a pad edge (connection between the top and bottom of the pad in fig 2) defining a pad inside (inner portion enclosing all elements as seen in exploded view of fig 1), with an array of vibrators (102, fig 1; in three instances) inside to the pad (see col. 3, lines 7-11), a microprocessor (pcb; 105, fig 1) being in operational communication with the array of vibrators (see col. 3, lines 40-43); and a battery (104, fig 1), the vibrator having a disc-shaped shell body (see rounded disc shape of vibrators (102, fig 1 of Leftly)) having a rounded perimeter (see shape in fig 1) defining a shell inside (the vibrating components of the motors are inside the shell of 102 fig 1 of Leftly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrator case of Lamarque to be a pad with a plurality of vibrators as taught by Leftly so as to provide additional vibrations to increase the surface area being treated on the user.
The modified further lacks the plurality of sleeve pockets being positioned on a respective sleeve of the shirt on a forwardly facing surface of the respective sleeve such that each front sleeve pocket is configured to extend over a respective biceps of a wearer of the shirt.
However, Corcoran teaches a garment (10, fig 1) with a plurality of front sleeve pockets (bicep pockets; 11b, fig 1) being positioned on a respective sleeve of the shirt on a forwardly facing surface of the respective sleeve (see location of 11b on each arm facing away from the body) such that each front sleeve pocket is configured to extend over a respective biceps of a wearer of the shirt (bicep pocket located on the bicep).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pockets of the modified Lamarque to include bicep pockets as taught by Corcoran so as to provide therapy to the major muscle group of the arm (see [0018], lines 1-3 of Corcoran).
The modified Lamarque further lacks a heating element.
However, Bravo teaches a massage unit (12, fig 4) with a heating element (41, fig 4) in operational communication with a battery and microprocessor (see [0025], lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad of the modified Lamarque to include a heating element as taught by Bravo so as to provide additional therapeutic effects.
Further lacks a charge port, the charge port; and a receiver being in operational communication with the array of vibrators, the microprocessor, and the battery, the receiver being configured to communicate with a smartphone.
However, Wilson teaches a charge port (54, fig 5) coupled to the edge (see location on outside edge on the sock) and being in operational communication with the battery (see [0018], lines 7-9); and a receiver (56, fig 5) being in operational communication with the array of vibrators and the battery (see [0018], lines 9-14), the receiver being configured to communicate with a smartphone (58, fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pads of Lamarque to include an array of vibrators, microprocessor, and receiver as taught by Wilson so as to provide remote controlling of multiple therapeutic vibrators.
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 4/26/22, with respect to the rejection(s) of claim(s) 1-2, 6-7, and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection under Corcoran (2018/0228226).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785